Beasley, Judge.
Castor files the present direct appeal from an order of the superior court on a writ of certiorari from the Recorder’s Court of DeKalb County. Such an appeal is governed by the mandatory discretionary appeal procedures of OCGA § 5-6-35 (a) (1). Having failed to follow proper appellate procedure, Castor has rendered this court without jurisdiction to consider the merits of his claims. Crews v. State, 175 Ga. App. 300 (333 SE2d 176) (1985); Hogan v. Taylor County Bd. of Education, 157 Ga. App. 680 (278 SE2d 106) (1981).

Appeal dismissed.


Deen, P. J., and Benham, J., concur.